DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 7-11, 15-17 and 21-32 are pending in this office action.
Claims 1, 5-6, 12-14, 18-20 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 24, 25 and 26 art of record fail to disclose the following:
“for a changed line of code indicated in the change line list that is changed by a commit comprising a bug fix, perform: processing the line change list to determine a previous entry for the changed line of code indicating a previous commit making a previous change to the changed line of code; indicating in the entry in the line change list for the previous commit and the changed line of code that the previous commit introduced a bug; indicating the previous commit as introducing a bug; and indicating that the code file, including the line of code changed by the previous commit, as introducing a bug;”
While Woulfe discloses buggy code and correction of buggy code, Woulfe tracks record and changes history of those file, that is if a previous commit is not correct (introduce the bug or the bug is not corrected) the alert is sent to developer to correct the issue. And furthermore, classifies the files (buggy or not) by using a training module [0070]. Gil also classify the commit based on commit history, and distinguish between bad and good commit [0015], but both art at the line level, fail to discloses, tag entry list for lines of code or record for classifying the lines of codes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191